UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2407



MAREK BUDNIK,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-554-240)


Submitted:   November 22, 2006            Decided:   January 8, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, LAW OFFICES OF IRENA I. KARPINSKI, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Kristin K.
Edison, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marek   Budnik,     a   native     of    Poland    and    a   citizen    of

Germany,    petitions    for    review    of    an    order     of    the    Board   of

Immigration Appeals (“Board”) affirming the immigration judge’s

order denying his motion to reconsider its prior order, which

denied his application for a waiver of inadmissibility under

section 212(h) of the Immigration and Nationality Act.                        We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in affirming the decision of the

immigration judge.       See 8 U.S.C.A. § 1229a(c)(6) (West 2005); 8

C.F.R. § 1003.23(b)(2) (2006); Jean v. Gonzales, 435 F.3d 475, 481

(4th Cir. 2006).      Accordingly, we deny the petition for review for

the reasons stated by the Board.             See In re: Budnik, No. A73-554-

240 (B.I.A. Nov. 30, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and     argument       would    not   aid     the

decisional process.

                                                                     PETITION DENIED




                                       - 2 -